In re Tubbs, Joe Nathan; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Caddo, 1st Judicial District Court Div. 1, No. 78,382.
Relator represents that the district court has failed to act timely on an application for post-conviction relief and a motion to supplement post-conviction application filed on or about May 1, 2012 and June 28, 2012. If relator’s representation is correct, the district court is ordered to consider and act on the application(s). If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleadings(s) which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.